DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-12 is/are rejected under 35 U.S.C. 102(a1) as being  anticipated by Chinese Document  CN205882284
With regard to claim 1 , Chinese Document  CN205882284 discloses 
 plug connector part of a plug connection, the plug connector part comprising:
a plug connector part housing (4, 3);
one or more electrical and/or optical contacts (7);
at least one locking spring (5, 6) having a longitudinal stop surface (62) ;
at least one receiving space in the plug connector part housing for plugging-in a plug-in part of a mating plug connector part of the plug connection;
the mating plug connector part (9), in a plugged-in state in which the plug-in part is plugged into the receiving space completely in a plug-in direction, is locked by the longitudinal stop surface of the locking spring in a locking position of the locking spring to prevent the plug-in part from being pulled out of the receiving space counter to the plug-in direction; and

With regard to claim 2 , Chinese Document  CN205882284 discloses  that  the locking spring (5,6) further comprises at least one sloping face  (63)configured for automatic deflection of the locking spring when the plug-in part is plugged into the receiving space.

With regard to claim 3, Chinese Document  CN205882284 discloses  that at least in the locking position of the locking spring, at least one of: the longitudinal stop surface( 62)is arranged orthogonally to the plug-in direction, the transverse stop face is arranged parallel to the plug-in direction, or the sloping face is arranged at an acute angle to the plug-in direction.
With regard to claim 5 , Chinese Document  CN205882284 discloses  that the locking spring (5, 6)  is resiliently pre-tensioned in the direction towards the locking position.
With regard to claim 9 , Chinese Document  CN205882284 discloses  that the receiving space (3) comprises an annular opening, at least in certain regions.

With regard to claim 10 , Chinese Document  CN205882284 discloses  that
the plug connector part (3, 4) is a chassis socket for mounting on a housing of a device.
With regard to claim 11 , Chinese Document  CN205882284 discloses  an actuating element (51), movably mounted on the plug connector part (51) housing that is actuable, for deflecting the locking spring out of the locking position.
With regard to claim 12 , Chinese Document  CN205882284 discloses that the actuating element (51)  is formed as a slider

Allowable Subject Matter
Claim 4, 6, 7, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses:
that the transverse stop face , the longitudinal stop surface , and the sloping face  are formed in direct succession counter to the plug-in direction, on the locking spring (cl. 4);.
that the locking spring has a region which is bent in a U- shape and from which at least first and second spring legs of the locking spring protrude, wherein the first spring leg is fastened on the plug connector part housing and the second spring leg is resiliently pivotable relative to the first spring leg (cl. 6/ 7, 8).

7. The plug connector part as claimed in claim 6, further comprising an actuating element, movably mounted on the plug connector part housing that is actuable, for deflecting the locking spring out of the locking position.

8. The plug connector part as claimed in claim 7, the transverse stop face, the longitudinal stop surface, and an actuating face of the locking spring, on which the actuating element presses against the locking spring, are formed on the second spring leg.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									1/11/22